Citation Nr: 1211544	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-18 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the December 14, 1996, Regional Office rating decision granting service connection for posttraumatic stress disorder (PTSD) with a dysthymic disorder evaluated as 30 percent disabling effective as of September 17, 1996, was clearly and unmistakably erroneous.  

2.  Entitlement to an effective date prior to April 28, 2004, for the award of a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to April 1970.  The Veteran served in the Republic of Vietnam.  He was award the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Oakland, California, Regional Office (RO) which, in pertinent part, granted a TDIU and effectuated the award as of April 28, 2004.  In May 2005, the Veteran submitted a notice of disagreement (NOD) with the effective date of the award of a TDIU.  In December 2006, the RO issued a statement of the case (SOC) to the Veteran.  In December 2006, the Veteran submitted a substantive appeal.  

In December 2007, the RO determined that the December 14, 1996, RO rating decision granting service connection for PTSD with a dysthymic disorder evaluated as 30 percent disabling effective as of September 17, 1996, was not clearly and unmistakably erroneous.  In May 2008, the Veteran submitted a NOD with the December 2007 determination.  In March 2009, the RO issued a SOC to the Veteran.  In May 2009, the Veteran submitted a substantive appeal.  In November 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing was prepared and incorporated into the record.  At the hearing, the Board advanced the Veteran's appeal on the docket on its own motion.  

The issue of an earlier effective date for the award of a TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

FINDINGS OF FACT

1.  A December 14, 1996, RO rating decision granted service connection for PTSD with a dysthymic disorder evaluated as 30 percent disabling effective as of September 17, 1996.  The Veteran was informed in writing of the adverse decision and his appellate rights in December 1996.  The Veteran did not submit a NOD with the decision.  

2.  All relevant VA and private psychiatric clinical documentation in VA's possession was not before the VA adjudicator at the time of the December 14, 1996, rating decision.  

3.  The evidence in VA's possession at the time of the December 14, 1996, rating decision reflects that the Veteran's PTSD was objectively shown to be productive of Vietnam War-related flashbacks, intrusive thoughts, and nightmares; depression; social isolation; a downcast, self-deprecatory, and slightly anxious mood; fluent and logical speech; fair insight; no psychotic thinking or suicidal ideation; and Global Assessment of Functioning (GAF) scores of between 45 and 58.  


CONCLUSION OF LAW

The RO committed clear and unmistakable error in its December 14, 1996, rating decision in failing to assign a 50 percent evaluation for the Veteran's PTSD with a dysthymic disorder.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Inform and to Assist 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The Court has directed that the VCAA does not apply to claims of clear and unmistakable error.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  


II.  December 14, 1996, RO Decision

A.  Historical Review

In September 1996, the Veteran submitted a claim of entitlement to service connection for PTSD.  The Veteran's claim was received by VA on September 18, 1996.  

VA clinical documentation from the San Francisco, California, VA Medical Center dated in October 1996 indicates that the Veteran complained of irritability and angry outbursts; impaired concentration; and a significant startle response.  He reported that: he lived alone; was unemployed; and had last worked in 1994.  The Veteran was diagnosed with PTSD, major depressive disorder, and polysubstance dependence.  A GAF score of 45 was assigned.  The Veteran's "best level during past year" was reported to be a GAF score of 55.  The documentation was stamped as having been received by the RO in November 2005.  

In October 1996, the RO requested clinical documentation from the Pacific Family Practice.  Clinical documentation dated between January 1995 and October 1996 from the Pacific Family Practice was stamped as received by the RO on November 8, 1996.  The clinical documentation notes that the Veteran was human immunodeficiency virus (HIV) positive and reported receiving ongoing VA psychiatric treatment.  A January 1995 treatment entry reflects that the Veteran's treating physician believed that the Veteran was "disabled from HIV, depression, or both."  

The report of a November 1996 VA peripheral nerve examination for compensation purposes states that the Veteran had been unemployed since 1994.  The report of a November 1996 VA PTSD examination for compensation purposes states that the Veteran complained of Vietnam War-related flashbacks, intrusive thoughts, and nightmares; depression; social isolation; a poor memory, and poor concentration.  He reported that: he had received VA psychiatric treatment since July 1996; stopped working in 1994 due to stress; and "had been on disability benefits for a time."  The examiner noted that "no claims file and no service [treatment] records are provided."  The Veteran was reported to be alert, oriented in all spheres, and appropriately dressed and groomed.  On mental status examination, the Veteran exhibited a downcast, self-deprecatory, and slightly anxious mood; fluent and logical speech; fair insight; and no psychotic thinking or suicidal ideation.  The Veteran was diagnosed with PTSD and a secondary dysthymic disorder.  A GAF score of 58 was advanced.  The VA examiner made no specific findings as the impact of the Veteran's psychiatric disability upon his social and occupational activities.  

The Board observes that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 41 and 50 denotes serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  A score of between GAF scores from 51 to 60 indicates moderate difficulty in social, occupational, or school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

In its December 14, 1996, rating decision, the RO granted service connection for PTSD with a dysthymic disorder; assigned a 30 percent evaluation for that disability; and effectuated the award as of September 17, 1996.  The RO specifically noted that:

A letter dated 10-10-96 was sent to Pacific Family Practice medical office requesting medical treatment records.  As of this date, no reply to this request for evidence has been received by our office.  

The Veteran was informed in writing of the December 14, 1996, rating decision and his appellate rights in December 1996.  The Veteran did not submit a NOD with the decision.  

B.  Clear and Unmistakable Error

The Veteran asserts the December 14, 1996, RO decision was clearly and unmistakably erroneous in failing to assign an evaluation in excess of 30 percent for his psychiatric disability.  

Generally, appellate review is initiated by a NOD and completed by a substantive appeal after a SOC is furnished.  Absent such action, a rating determination is considered to be final and is not subject to review except upon a finding of clear and unmistakable error.  38 U.S.C.A. § 7105 (West 2002).  Title 38 of the Code of Federal Regulations (2011) provides, in pertinent part, that: 

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2011).  

The Court has set forth the following three-pronged test to determine whether "clear and unmistakable error" is present in a prior RO determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was "clear and unmistakable error" must be based on the record and the law as it existed at the time of the challenged prior adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also Norris v. West, 12 Vet. App. 413, 419 (1999).  A determination of clear and unmistakable error is dependent solely upon a review of that evidence which was before the adjudicator at the time of the challenged decision.  

The Court has held that VA has constructive notice of documents which are generated by VA, within its control, and that these could reasonably be expected to be a part of the record before VA and the Secretary even where they were not actually before them.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  However, the Court also held that Bell does not apply retroactively to VA adjudications occurring before Bell.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  The Board finds that Bell is applicable to the instant appeal given that the December 14, 1996, rating decision under review followed issuance of the Court's decision.  

Initially, the Board observes that VA had actual possession of the clinical documentation dated between January 1995 and October 1996 from the Pacific Family Practice which conveyed that the Veteran's treating physician believed that the Veteran was "disabled from HIV, depression, or both."  The VA clinical documentation dated in September 1996 and October 1996 reflecting GAF scores of 45 and 55 is deemed to have been in VA's possession at the time of the December 14, 1996, rating decision.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

It is next necessary to determine the law and regulations in effect at the time of the December 14, 1996, rating decision.  On and before November 6, 1996, the rating schedule directed that a 10 percent evaluation was warranted for PTSD when there was emotional tension and other evidence of anxiety which was productive of mild social and industrial impairment.  A 30 percent evaluation required definite impairment in the Veteran's ability to establish or maintain effective and wholesome relationships with people and psychoneurotic symptoms resulting in such reductions in initiative, flexibility, efficiency, and reliability levels as to produce definite social and industrial impairment.  A 50 percent evaluation required the Veteran's ability to establish or maintain effective or favorable relationships with people to be considerably impaired and his reliability, flexibility, and efficiency levels to be so reduced by reason of his psychoneurotic symptoms as to result in considerable industrial impairment.  A 70 percent evaluation required that the Veteran's ability to establish and maintain effective or favorable relationships with people be severely impaired and his psychoneurotic symptoms be of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  A 100 percent evaluation required that attitudes of all contacts except the most intimate be so adversely affected as to result in the Veteran's virtual isolation in the community and there be totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes (such as fantasy, confusion, panic, and explosions of aggressive energy) associated with almost all daily activities resulting in a profound retreat from mature behavior.  The individual must have been demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

On November 7, 1996, the Secretary of VA amended the portions of the Schedule For Rating Disabilities applicable to psychiatric disabilities including PTSD.  Under the amended rating schedule, a 10 percent evaluation is warranted for PTSD which is productive of occupational and social impairment due to either mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  A 30 percent evaluation requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although the individual is generally functioning satisfactorily with routine behavior and normal self-care and conversation) due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

The Court has clarified that "where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should ... apply unless Congress provided otherwise or permitted the Secretary ... to do otherwise and the Secretary did so."  Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. Derwinski, 1 Vet. App. 103, 109 (1990).  The retroactive application of the amended regulation was governed in 1996 and at the present time by the provisions of 38 U.S.C.A. § 5110(g) which direct that VA may award an increased evaluation based on a change in the regulation retroactive to, but no earlier than, the effective date of the amended regulation.  

The RO effectuated the award of a 30 percent evaluation for the Veteran's PTSD as of September 17, 1996, a date prior to the effective date of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, the Veteran's claim is to be evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

The clinical documentation either actually or deemed to have been then of record at the time of the December 14, 1996, rating decision establishes that the Veteran's PTSD was objectively shown to be manifested by Vietnam War-related flashbacks, intrusive thoughts, and nightmares; depression; social isolation; a downcast, self-deprecatory, and slightly anxious mood; fluent and logical speech; fair insight; no psychotic thinking or suicidal ideation; and GAF scores of between 45 and 58.  The Veteran was noted to have been unemployed since 1994.  Such findings reflect considerable industrial impairment meriting assignment of a 50 percent evaluation under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  While the report of the November 1996 VA psychiatric examination for compensation purposes is far from comprehensive, there are sufficient findings to allow an argument to be made that the Veteran did not exhibit severe impairment in the ability to obtain or retain employment due to his service-connected psychiatric disability alone.  

However, these relevant facts were not before the adjudicator formulating the December 14, 1996, rating decision.  Indeed, the adjudicator explicitly and erroneously indicated that clinical documentation from Pacific Family Practice had not been received.  The Board finds that the test set forth by the Court in Damrel has been met to the extent that relevant VA and private clinical documentation in VA's possession and establishing entitlement to an evaluation in excess of 30 percent for the Veteran's psychiatric disability was not before the adjudicator.  Therefore, the Board concludes that the RO committed clear and unmistakable error in failing to award a 50 percent evaluation for the Veteran's PTSD with a dysthymic disorder under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) effective as of September 17, 1996.  


ORDER

As the RO committed clear and unmistakable error in its December 14, 1996, rating decision in failing to assign a 50 percent evaluation for the Veteran's PTSD with a dysthymic disorder, the benefit sought on appeal is granted.  


REMAND

In light of the Board's decision above that the RO committed clear and unmistakable error in its December 14, 1996, rating decision in failing to assign a 50 percent evaluation for the Veteran's PTSD with a dysthymic disorder, the RO should readjudicate the Veteran's entitlement to an effective date prior to April 28, 2004, for the award of a TDIU.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim of entitlement to an effective date prior to April 28, 2004, for the award of a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


